DETAILED ACTION
This is the first office action regarding application number 17/017,877, filed September 11, 2020. Claims 1-15 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, claim 5 recites “wherein the control input of the autonomous vehicle comprise torque applied to wheels of the autonomous vehicle to accelerate or brake the autonomous vehicle and yaw moment applied to steering wheel of the autonomous vehicle to adjust yaw angle”, the examiner recommends changing this to  --wherein the control input of the autonomous vehicle comprises a torque applied to wheels of the autonomous vehicle to accelerate or brake the autonomous vehicle and a yaw moment applied to a steering wheel of the autonomous vehicle to adjust a yaw angle of the autonomous vehicle--, in order to correct a minor grammatical error and avoid any antecedent basis issues. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US-20190250609) in view of Thor (US 20160244068). 

Regarding claim 1, Luo teaches a system for controlling an autonomous vehicle (Abstract, "Methods and systems for operating an autonomous driving vehicle (ADV) are disclosed.")
comprising vehicle sensors (Figure 1, item 115, "Sensor System")
and a controller installed on the autonomous vehicle (Paragraph [0017], "The vehicle and its associated controller(s) use the detected information to navigate through the environment.")
wherein the controller comprises a processor and a storage device storing computer executable code, and the computer executable code when executed at the processor is configured to (Paragraph [0024], "Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115")
receive state parameters of the autonomous vehicle from the vehicle sensors (Figure 5, item 501, "Sample a current state of an autonomous driving vehicle (ADV) at a first time (e.g., time k=0) to obtain a set of parameters")
minimize the cost function of a linear quadratic regulator based on the state space model to obtain control input (Figure 5, item 503, "Minimize the cost with one or more constraints to obtain target control input values")
and control the autonomous vehicle using the control input (Figure 5, item 506, "Control the ADV using the derived first control command"). 
However Luo does not explicitly teach quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model. 
Thor teaches a method for estimating one or more vehicle cornering stiffness parameters in a linear vehicle operating region including
quantify a dynamics error bound based on the state parameters using linear least square (Paragraph [0010], “The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using a least squares method to solve the system including determining error signals)
and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model (Paragraph [0010], “The system includes a first state observer processor that employs a bicycle model for generating yaw acceleration and lateral acceleration signals. The first state observer processor receives sensor signals from a vehicle speed sensor and a hand-wheel angle sensor. The system calculates yaw acceleration and lateral acceleration and compares them to measured yaw rate and lateral acceleration signals to generate yaw acceleration and lateral acceleration error signals. The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using an initial model to determine error signals, these error signals are processed using a least squares method and then used to updated cornering stiffness values which are fed back into the model). 
Luo and Thor are analogous art as they are both generally related to controlling vehicle systems using mathematical models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include  quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model of Thor in the method and system of controlling an autonomous vehicle of Luo in order to better describe the true behavior of the vehicle and improve the performance of various vehicle systems including safety systems (Thor, Para [0112], “The improved cornering stiffness parameter c.sub.f, c.sub.r estimates, provided in accordance with the method described herein, in addition to being useful for adapting a yaw rate reference model of active safety systems 6, such as e.g. Active Yaw Control (AYC) systems, in order to better describe the true behavior of the vehicle 1, it is also envisaged that the improved cornering stiffness parameter c.sub.f, c.sub.r estimates provided in accordance with the method described herein will be beneficial for autonomously controlled vehicles, e.g. where a camera obtains the geometry of the road ahead of the autonomous vehicle whereupon this geometry is passed through a yaw rate reference model for producing a desired vehicle yaw rate to be used for autonomous control, taking into account the effects of tire relaxation dynamics.”).

Regarding claim 2, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the state space model is defined by xt+1 =Axt +But +wt (Paragraph [0044], “For example, in one embodiment, MPC module 308 may determine the states for a control loop based on the relationships x(k+1)=Ax(k) + Bu(k) +C", here Luo is defining a model using an equation that is functionally the same as the one used in the instant application)
xt+1 is state of the autonomous driving vehicle at time t+1 (Paragraph [0048], "x(k+1) is a vector with entries indicative of states of the vehicle for the (k+1)-th control loop", here k is indicative of each control loop, so the K+1 control loop is the control loop that takes place in the future after control loop k)
xt is state of the autonomous driving vehicle at time t (Paragraph [0048], "x(k) is the vector x(k+1) from the k-th control loop", here k is indicative of each control loop, so the k control loop is control loop that takes place at a current time)
ut is the control input of the autonomous driving vehicle at time t (Paragraph [0048], "u(k) is a control vector for the k-th control loop", here u(k) is the control input for each control loop k)
and A and B are matrices of the state space model (Paragraph [0048], "A.sub.d is a matrix including constant values calibrated based on characteristics of the vehicle (e.g., characteristics provided by perception and planning system 110 as previously described), B.sub.d is a matrix including constant values calibrated based on characteristics of the vehicle")
xt+1 = thetazt +wt, theta = [A B], zt = [xt ut], and for n sampling data X=thetaZ + W (Here when plugging in the variable theta and zt and simplifying the equation you arrive at the same functional equation as before) (Paragraph [0044], “For example, in one embodiment, MPC module 308 may determine the states for a control loop based on the relationships x(k+1)=Ax(k) + Bu(k) +C", here Luo is defining a model using an equation that is functionally the same as the one used in the instant application)
X, Z, W matrices (here example matrices are shown these matrices are in a known format and simply using different variable for each matrix) (Paragraph [0049], shows a matrix for X(N) that is functionally the same as the matrix X shown in claim, similarly matrix U(N) is shown that is functionally the same as matrixes Z and W shown in claim) (See Below)

    PNG
    media_image1.png
    106
    129
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    104
    141
    media_image2.png
    Greyscale

However Luo does not explicitly teach the dynamics error bound is calculated by E = (ZTZ)-1ZW and the state space model is obtained by adding the dynamics error bound E to the matrices A and B in equation xt+1 =Axt +But.
Thor teaches a method for estimating one or more vehicle cornering stiffness parameters in a linear vehicle operating region including 
the dynamics error bound is calculated by E = (ZTZ)-1ZW (Paragraph [0010], “The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using a least squares method to solve the system including determining error signals, further the specific equation E = (ZTZ)-1ZW is known in the art as the ordinary least squares formula)
and the state space model is obtained by adding the dynamics error bound E to the matrices A and B in equation xt+1 =Axt +But (Paragraph [0010], “The system includes a first state observer processor that employs a bicycle model for generating yaw acceleration and lateral acceleration signals. The first state observer processor receives sensor signals from a vehicle speed sensor and a hand-wheel angle sensor. The system calculates yaw acceleration and lateral acceleration and compares them to measured yaw rate and lateral acceleration signals to generate yaw acceleration and lateral acceleration error signals. The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using an initial model to determine error signals, these error signals are processed using a least squares method and then used to updated cornering stiffness values which are fed back into the model). 
Luo and Thor are analogous art as they are both generally related to controlling vehicle systems using mathematical models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include  quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model of Thor in the method and system of controlling an autonomous vehicle of Luo in order to better describe the true behavior of the vehicle and improve the performance of various vehicle systems including safety systems (Thor, Para [0112], “The improved cornering stiffness parameter c.sub.f, c.sub.r estimates, provided in accordance with the method described herein, in addition to being useful for adapting a yaw rate reference model of active safety systems 6, such as e.g. Active Yaw Control (AYC) systems, in order to better describe the true behavior of the vehicle 1, it is also envisaged that the improved cornering stiffness parameter c.sub.f, c.sub.r estimates provided in accordance with the method described herein will be beneficial for autonomously controlled vehicles, e.g. where a camera obtains the geometry of the road ahead of the autonomous vehicle whereupon this geometry is passed through a yaw rate reference model for producing a desired vehicle yaw rate to be used for autonomous control, taking into account the effects of tire relaxation dynamics.”).

Regarding claim 3, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein matrices A and B are defined by 
    PNG
    media_image3.png
    226
    299
    media_image3.png
    Greyscale

(Luo teaches matrices A and B that are functionally the same as the matrixes in the claim, the matrixes contain the same formulas in similar position and simply include extra rows and/or columns which can be achieved through simple matrix manipulation as is well known in the art, these matrices can be seen below)

    PNG
    media_image4.png
    149
    279
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    127
    91
    media_image5.png
    Greyscale

	and m is mass of the vehicle (Paragraph [0046], "m is a vehicle mass")
	Cf is front wheels steering stiffness (Paragraph [0046], "where parameters c.sub.f is a cornering stiffness of front tires of the vehicle")
Cr is rear wheels steering stiffness (Paragraph [0046], "c.sub.r is a cornering stiffness of rear tires of the vehicle")
V is longitudinal vehicle speed (Paragraph [0046], "v.sub.x is a longitudinal velocity of the vehicle,")
lf is distance between center of the front wheels and center of the vehicle and Iz is moment of inertia (Paragraph [0046], "l.sub.f is a longitudinal distance from a center of gravity to the front tires … I.sub.z is a yaw moment of inertia of the vehicle"). 

Regarding claim 5, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the control input of the autonomous vehicle comprise torque applied to wheels of the autonomous vehicle to accelerate or brake the autonomous vehicle (Paragraph [0013], "According to some embodiments, when generating a control command of an ADV, such as throttle, brake, or steering control command, a robust MPC model may be used to improve performance and maintain stability of the ADV.")
and yaw moment applied to steering wheel of the autonomous vehicle to adjust yaw angle (Paragraph [0013], "According to some embodiments, when generating a control command of an ADV, such as throttle, brake, or steering control command, a robust MPC model may be used to improve performance and maintain stability of the ADV.") (Paragraph [0015], "In one embodiment, the first control command is a throttle or brake command and the second control command is a steering command."). 

Regarding claim 6, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the controller is further configured to provide a planned path for the autonomous vehicle (Paragraph [0024], "Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111."¸ here the system is using the information from the sensor system among others in order to plan a route or a path). 

Regarding claim 7, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the vehicle sensors comprise at least one of a camera, a LIDAR device, and a Global positioning System (GPS) (Paragraph [0020], "Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215."). 

Regarding claim 8, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the vehicle sensors comprise at least one of a speedometer, an accelerometer, and an inertial measurement unit (IMU) (Paragraph [0020], "IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration."). 

Regarding claim 9, the combination of Luo and Thor teaches the system as discussed above in claim 1, Luo further teaches
wherein the controller is an embedded device ((Paragraph [0063], " Processor 1501 may also be one or more special-purpose processors such as an application specific integrated circuit (ASIC), a cellular or baseband processor, a field programmable gate array (FPGA), a digital signal processor (DSP), a network processor, a graphics processor, a communications processor, a cryptographic processor, a co-processor, an embedded processor, or any other type of logic capable of processing instructions. "). 

Regarding claim 10, Luo teaches a method for controlling an autonomous vehicle comprising (Abstract, "Methods and systems for operating an autonomous driving vehicle (ADV) are disclosed.")
receiving, by a controller of the autonomous vehicle, state parameters from vehcile sensors installed on the autonomous vehicle (Figure 5, item 501, "Sample a current state of an autonomous driving vehicle (ADV) at a first time (e.g., time k=0) to obtain a set of parameters")
minimizing, by the controller, cost function of a linear quadratic regulator based on the state space model to obtain control input (Figure 5, item 503, "Minimize the cost with one or more constraints to obtain target control input values")
controlling, by the controller, the autonomous vehicle using the control input (Figure 5, item 506, "Control the ADV using the derived first control command").
However Luo does not explicitly teach quantifying, by the controller, a dynamics error bound based on the state parameters using linear least square and determining, by the controller, state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model. 
Thor teaches a method for estimating one or more vehicle cornering stiffness parameters in a linear vehicle operating region including
quantifying, by the controller, a dynamics error bound based on the state parameters using linear least square (Paragraph [0010], “The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using a least squares method to solve the system including determining error signals)
determining, by the controller, state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model (Paragraph [0010], “The system includes a first state observer processor that employs a bicycle model for generating yaw acceleration and lateral acceleration signals. The first state observer processor receives sensor signals from a vehicle speed sensor and a hand-wheel angle sensor. The system calculates yaw acceleration and lateral acceleration and compares them to measured yaw rate and lateral acceleration signals to generate yaw acceleration and lateral acceleration error signals. The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using an initial model to determine error signals, these error signals are processed using a least squares method and then used to updated cornering stiffness values which are fed back into the model). 
Luo and Thor are analogous art as they are both generally related to controlling vehicle systems using mathematical models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include  quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model of Thor in the method and system of controlling an autonomous vehicle of Luo in order to better describe the true behavior of the vehicle and improve the performance of various vehicle systems including safety systems (Thor, Para [0112], “The improved cornering stiffness parameter c.sub.f, c.sub.r estimates, provided in accordance with the method described herein, in addition to being useful for adapting a yaw rate reference model of active safety systems 6, such as e.g. Active Yaw Control (AYC) systems, in order to better describe the true behavior of the vehicle 1, it is also envisaged that the improved cornering stiffness parameter c.sub.f, c.sub.r estimates provided in accordance with the method described herein will be beneficial for autonomously controlled vehicles, e.g. where a camera obtains the geometry of the road ahead of the autonomous vehicle whereupon this geometry is passed through a yaw rate reference model for producing a desired vehicle yaw rate to be used for autonomous control, taking into account the effects of tire relaxation dynamics.”).

Regarding claim 11, claim 11 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 12, claim 12 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 13, Luo teaches a non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at a processor of an autonomous vehicle is configured to (Paragraph [0077], "The processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.), software (e.g., embodied on a non-transitory computer readable medium), or a combination of both.")
receive state parameters of the autonomous vehicle from the vehicle sensors (Figure 5, item 501, "Sample a current state of an autonomous driving vehicle (ADV) at a first time (e.g., time k=0) to obtain a set of parameters")
minimize the cost function of a linear quadratic regulator based on the state space model to obtain control input (Figure 5, item 503, "Minimize the cost with one or more constraints to obtain target control input values")
and control the autonomous vehicle using the control input (Figure 5, item 506, "Control the ADV using the derived first control command"). 
However Luo does not explicitly teach quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model. 
Thor teaches a method for estimating one or more vehicle cornering stiffness parameters in a linear vehicle operating region including
quantify a dynamics error bound based on the state parameters using linear least square (Paragraph [0010], “The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using a least squares method to solve the system including determining error signals)
and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model (Paragraph [0010], “The system includes a first state observer processor that employs a bicycle model for generating yaw acceleration and lateral acceleration signals. The first state observer processor receives sensor signals from a vehicle speed sensor and a hand-wheel angle sensor. The system calculates yaw acceleration and lateral acceleration and compares them to measured yaw rate and lateral acceleration signals to generate yaw acceleration and lateral acceleration error signals. The error signals are sent to a parameter estimation processor that calculates an updated front cornering stiffness and rear cornering stiffness, e.g. using recursive least squares (RLS) parameter estimation. The updated front and rear cornering stiffness are sent back to the first state observer processor, and are used by a second state observer processor for generating the estimated vehicle side-slip.”, here the system is using an initial model to determine error signals, these error signals are processed using a least squares method and then used to updated cornering stiffness values which are fed back into the model). 
Luo and Thor are analogous art as they are both generally related to controlling vehicle systems using mathematical models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include  quantifying a dynamics error bound based on the state parameters using linear least square and determine a state space model of the autonomous vehicle by incorporating the dynamics error bound in the state space model of Thor in the method and system of controlling an autonomous vehicle of Luo in order to better describe the true behavior of the vehicle and improve the performance of various vehicle systems including safety systems (Thor, Para [0112], “The improved cornering stiffness parameter c.sub.f, c.sub.r estimates, provided in accordance with the method described herein, in addition to being useful for adapting a yaw rate reference model of active safety systems 6, such as e.g. Active Yaw Control (AYC) systems, in order to better describe the true behavior of the vehicle 1, it is also envisaged that the improved cornering stiffness parameter c.sub.f, c.sub.r estimates provided in accordance with the method described herein will be beneficial for autonomously controlled vehicles, e.g. where a camera obtains the geometry of the road ahead of the autonomous vehicle whereupon this geometry is passed through a yaw rate reference model for producing a desired vehicle yaw rate to be used for autonomous control, taking into account the effects of tire relaxation dynamics.”).

Regarding claim 14, claim 14 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 15, claim 15 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US-20190250609) in view of Thor (US 20160244068) further in view of Havens (US-20200142405). 

Regarding claim 4, the combination of Luo and Thor teaches the system as discussed above in claim 1, however Luo does not explicitly teach wherein the state parameters of the autonomous vehicle comprise lateral position error, lateral position error rate, yaw angle error, and yaw angle error rate. 
Thor teaches wherein the state parameters of the autonomous yaw angle error rate (Paragraph [0006], “Interventions as above are usually performed as a function of yaw rate error, where the yaw rate error is determined as the difference between a yaw rate target and a sensed yaw rate.”). 
However neither Luo nor Thor teach wherein the state parameters of the autonomous vehicle comprise lateral position error, lateral position error rate, and yaw angle error.
Havens teaches systems and methods for dynamic predictive control of autonomous vehicles including 
wherein the state parameters of the autonomous vehicle comprise lateral position error, lateral position error rate, and yaw angle error (Paragraph [0044], “FIG. 2 also illustrates one technique for defining the various error(s) between the current state of the semi-truck 200 and the desired trajectory 215. In the illustrated example, the error(s) may include a heading error e.sub.ψ and a relative lateral position error e.sub.y. As used herein, the combination of each of the errors between the current state of the semi-truck 200 and the desired trajectory 215 (e.g., the heading error e.sub.ψ and the relative lateral position error e.sub.y) may be referred to as an error state. Also illustrated in FIG. 2 is a relative trailer angle ψ.sub.f that defines the angle formed between the tractor 205 and the trailer 210.”) (Paragraph [0047], “In certain embodiments, the autonomous control (e.g., autonomous driving) of the semi-truck 200 may involve minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical.”) (Paragraph [0002], “Accurate prediction of changes to the state of the vehicle in response to control commands such as steering, acceleration, and/or brake commands, can also be used as a parameter for autonomous vehicle control.”, here the system is comparing the errors between the current state of the vehicle and the desired state of the vehicle, this state of the vehicle and errors can include heading, position, and acceleration which is analogous to position rate). 
Luo, Thor, and Havens are analogous art as they are both generally related to controlling vehicle systems using mathematical models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include  wherein the state parameters of the autonomous vehicle comprise lateral position error, lateral position error rate, and yaw angle error of Havens in the method and system of controlling an autonomous vehicle of Luo and Thor in order to improve control of the vehicle and minimize the position error of the system (Havens, Para [0069], “As the sub-adaptive controller 515 is applied to the steering control subsystem of the overall controller module, the improved performance due the adaptation improves lane-keeping and line-following accuracy with decreased lateral position error.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Sheret (US 20210239845 A1) teaches a method for determining a position estimate including determining a bound on a error associated with the position. Zhu (US 20190317516 A1) teaches systems and methods for autonomous vehicle guidance and trajectory tracking control including tracking error dynamics. Spira (US 9760660 B2) teaches a method of developing a mathematical mode of dynamics of a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662